DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
Election/Restrictions
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greulich (3036356).
Claim 27. Greulich discloses a reinforcing element for producing prestressed concrete components, the reinforcing element comprising: 
a plurality of fibers (any or all 12,13,14,15,16,17) and several holding elements (any or all of 18,19,21,24,25), which are connected to each other by the plurality of fibers so that the plurality of fibers is capable of being stressed in longitudinal direction of the plurality of fibers by means of the holding elements, 
wherein the fibers form one essentially flat layer (as seen in the figures) and 
wherein the fibers are coated with a granular material (where they are coated with concrete, a granular material),

wherein the guiding elements comprises a holder (23 and/or 21 and/or 24) for laminating the fibers at the end zone.
Greulich discloses the invention as above, but does not expressly disclose wherein the net cross-sectional area of the fibers is smaller 5 mm2.  It would have been a matter of obvious design choice to make the net cross sectional area of the fibers smaller than 5 mm2 , as such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Here the size could be determined base on the size of the overall component.
Allowable Subject Matter
Claims 1-4,6-9,21-22,24 are allowed.
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered. With regards to applicant’s request for rejoined of withdrawn claims 10/11,16-20 but they are not persuasive.  The claims have the below noted deficiencies that must addressed for the claims to be in allowable form.
It is noted that claims 10-20,28 are currently withdrawn and have not been considered on the merits.  However in an effort to advance prosecution the Office includes the following remarks regarding potential issues with the claims that prevent rejoinder and allowance.

Claim 16-20 appear to be in proper form.  Should the issues and rejections above be overcome and all claims in condition for an allowance a rejoinder will be considered.
Claim 28 would be objected to as being a substantial duplicate of claim 10.  Since the withdrawn claims are not in condition for allowance they have not been rejoined.  Applicant is advised that any reply to this office action should include amendments to address the issues noted for these claims for them to be considered for rejoinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635